12 So. 3d 910 (2009)
Tywan JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4275.
District Court of Appeal of Florida, Fourth District.
July 8, 2009.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See J.P.N. v. State, 931 So. 2d 1066 (Fla. 4th DCA 2006).
FARMER, HAZOURI and CIKLIN, JJ., concur.